Exhibit 10.1

UBIQUITI NETWORKS, INC./CRAIG FOSTER

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered in between
Craig Foster, an individual (“Executive”), and Ubiquiti Networks, Inc., (the
“Company”), effective March 4, 2013 (the “Effective Date”).

 

  1. Position.

Executive will be employed as the Company’s Chief Financial Officer. Executive
and the Company may mutually agree to change Executive’s positions or titles,
and may from time to time alter the duties, responsibilities or functions
initially associated with the positions.

 

  2. Primary Duties.

Executive will perform such duties and functions as are generally associated
with the position of Chief Financial Officer as well as such other specific
duties and functions that are reasonably assigned to him from time to time by
the Company’s Chief Executive Officer.

 

  3. Base Salary.

Beginning on the Effective Date, Executive will receive an annual base salary of
$330,000, (the “Base Salary”) which will be paid in accordance with the
Company’s regular payroll practices, and which will be subject to withholding
required by law. Thereafter, Executive’s annual base salary will be reviewed at
least annually to determine whether, in the discretion of the Executive Officer
and Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), Executive’s base salary should be changed.

 

  4. Annual Bonus.

Beginning on the fiscal year ending June 30, 2013, Executive will be eligible to
receive an annual bonus with a target payout equal to 50% of his Base Salary
(the “Target Bonus”), subject to achieving Company and individual performance
goals established by the Compensation Committee. The award and payment of the
executive bonus will be governed by the terms of the Company’s management bonus
plan as approved by the Compensation Committee, who shall have the sole
discretion to determine whether Executive is entitled to any such bonus and to
determine the amount of any such bonus. Executive shall also receive a pro-rated
bonus for the period of service beginning on the Effective Date to the end of
the fiscal year ending June 30, 2013, which will be paid with the bonus for
fiscal year 2013. Such bonus shall be determined by the Chief Executive Officer
and the Compensation Committee and based on the performance of the Company and
the Executive.



--------------------------------------------------------------------------------

  5. Executive Benefits.

Executive will be eligible to participate in any employee benefit plans or
programs, including but not limited to group medical benefits and 401(k) plan
maintained or established by the Company to the same extent as other employees
at Executive’s level within the Company, subject to the generally applicable
terms and conditions of the plan or program in question and the determination of
any person or committee administering such plan or program.

The Company agrees to defend, indemnify and hold harmless Executive against any
liability that Executive incurs within the scope of his employment with the
Company (including any positions he holds with other entities because of his
employment with the Company) to fullest extent permitted by the Company’s
articles and by-laws and applicable law. The Company agrees to make reasonable
efforts to obtain directors and officers’ liability insurance that covers
Executive.

 

  6. Equity.

(a) Stock Options. Executive shall be granted a stock option (the “Option”)
covering 50,000 shares of Company common stock, with a per share exercise price
equal to 100% of the fair market value of the common stock on the grant date,
and vesting as to 1/4th of the covered shares on the first anniversary of the
Effective Date and as to 1/48th of the covered shares each month thereafter, so
as to be 100% vested on the fourth anniversary of the Effective Date, subject to
Executive’s continuing as a Service Provider, as such term is defined in the
Company’s 2010 Equity Incentive Plan (the “Plan”), through each vesting date,
and further subject to accelerated vesting as set forth in Section 9 below. The
Option shall otherwise be subject to the terms and conditions of the Plan and
the standard form of option agreement thereunder. The Option shall be an
incentive stock option under Section 422 of the Internal Revenue Code to the
extent permitted under the $100,000 rule of Code Section 422(d), and to the
extent, if any, not so permitted shall be a nonstatutory stock option.

(b) Restricted Stock Award. Executive shall be granted restricted stock (the
“Restricted Stock Award”) covering 110,000 shares vested as to 25% of the
covered shares on each anniversary of the Effective Date, so as to be 100%
vested on the fourth anniversary of the Effective Date, subject to Executive’s
continuing as a Service Provider, as such term is defined in the Plan, through
each vesting date, and further subject to accelerated vesting as set forth in
Section 9 below. The Restricted Stock Award shall otherwise be subject to the
terms and conditions of the Plan and the standard form of restricted stock
purchase agreement thereunder.

 

  7. Other Obligations.

Executive will be subject to and agrees to adhere to all policies or procedures
of the Company, as amended from time to time, applicable to Executive’s position
or level within the Company. Executive’s employment agreement is conditioned
upon Executive’s executing and faithful observance of the Company’s At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (the “Confidential Information Agreement”), a copy of which is
attached.



--------------------------------------------------------------------------------

  8. At-Will Employment

Executive’s employment with the Company is for no specified duration and is
at-will. Either Executive or the Company may terminate Executive’s employment or
the terms of his employment at any time and for any reason, with or without
cause and with or without notice. The at-will nature of Executive’s employment
with the Company may be altered only in writing expressly so stating signed by
the Company’s Chief Executive Officer. However, as described in Section 9 of
this Agreement, Executive may be entitled to severance benefits depending upon
the circumstances of the termination of Executive’s employment.

 

  9. Termination of Employment.

(a) Termination Prior to a Change of Control; Termination More than Twenty-Four
Months After a Change of Control Without Cause.

(i) Termination Without Cause or by the Executive for Good Reason Prior to a
Change of Control or More than Twenty-Four Months Following a Change of Control.
If, before or more than twenty-four (24) months following a Change of Control
(as defined in section 9(g)), the Company terminates Executive’s employment
without Cause (as defined in section 9(d)) or Executive voluntarily terminates
his employment for Good Reason (as defined in section 9(f)) then, subject to
Executive entering into and not revoking a Release of Claims in substantially
the form attached hereto as Exhibit A (the “Release”), the Executive shall be
entitled to (A) continued payments for twelve (12) months of his then existing
Base Salary, (B) reimbursement for any COBRA premiums incurred by Executive
during the twelve (12) month period following the termination date, or until
Executive becomes eligible for coverage under another plan, whichever is
earlier, and (C) in addition to Executive’s stock options that were exercisable
immediately prior to such termination, Executive’s Stock Option, Restricted
Stock Award and any other outstanding equity compensation awards shall
accelerate vesting and, with respect to stock options or stock appreciation
rights, shall become immediately exercisable by the Executive or the Executive’s
estate, as if the Executive had remained continuously employed for a period of
six (6) months following such termination. Any stock options or stock
appreciation rights shall remain exercisable for the period prescribed in the
Executive’s stock option or stock appreciation right agreements.

(ii) If Executive’s employment is terminated with Cause or if Executive
initiates the termination of his employment, Executive shall not be entitled to
the severance benefits set forth above, although the Company may pay severance
in its sole discretion.

(b) Termination On or Within Twenty-Four Months Following a Change of Control by
the Company Without Cause or by the Executive for Good Reason. If within the
twenty-four (24) month period on or following a Change of Control (as defined in
section 9(g)), Executive’s employment with the Company is terminated by the
Company Without Cause or is voluntarily terminated by Executive for Good Reason
(as defined in section 9(f)) then, subject to Executive entering into and not
revoking a Release, the Executive shall be entitled to the following: (A) a
lump-sum cash payment equal to twelve (12) months of his then-existing Base
Salary and Target Bonus, (B) reimbursement for any COBRA premiums incurred by
Executive during the twelve (12)



--------------------------------------------------------------------------------

month period following the termination date (or until Executive becomes eligible
for coverage under another plan, whichever is earlier), and (C) in addition to
Executive’s stock options that were exercisable immediately prior to such
termination, Executive’s Stock Option, Restricted Stock Award and any other
outstanding equity compensation awards shall accelerate their vesting 100% so as
to become fully vested, and, with respect to stock options or stock appreciation
rights, fully exercisable. Any stock options or stock appreciation rights shall
remain exercisable for the period prescribed in the Executive’s stock option or
stock appreciation right agreements.

(c) Voluntary Terminations. If executive voluntarily terminates his employment
with the Company, other than a voluntary termination for Good Reason (as defined
in section 9(f)), then Executive will (i) receive his Base Salary through the
date of termination of employment and (ii) not be entitled to any other
compensation or benefits (including, without limitation, accelerated vesting of
stock options or other equity compensation awards) from the Company except as
may be required by law (for example, “COBRA” coverage under Section 4980B of the
Code). All payments and benefits will be subject to applicable withholding
taxes.

(d) Cause. For all purposes under this Agreement, a termination for “Cause”
shall mean that the Executive’s employment is terminated for any of the
following reasons: (a) intentional and material dishonesty in the performance of
Executive’s duties for the Company; (b) conduct (including conviction of or plea
of nolo contendere to a felony) which has a direct and material adverse effect
on the Company or its reputation; (c) material failure to perform Executive’s
reasonable duties or comply with Executive’s obligations under this Agreement or
the Company’s Confidential Information and Invention Assignment Agreement after
receipt of written notice specifying the failure, if Executive does not remedy
that failure within 10 days of receipt of written notice from the Company, which
notice will state that failure to remedy such conduct may result in termination
for Cause or (d) an incurable material breach of the Company’s Confidential
Information and Invention Assignment Agreement, including, without limitation,
theft or other misappropriation of the Company’s proprietary information.

(e) Without Cause. For all purposes under this Agreement, a termination of the
Employment by the Company “Without Cause” shall mean a termination by the
Company in the absence of “Cause”, as defined above.

(f) Good Reason. For all purposes under this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, (i) a material reduction of
Executive’s duties, position or responsibilities from being the Chief Financial
Officer of a publicly traded company; (ii) a more than 10% reduction by the
Company in Executive’s Base Salary or more than 20% reduction by the Company in
Executive’s Target Bonus, as in effect immediately prior to such reduction
(other than temporary reductions generally applicable to senior executives of
the Company); (iii) any material breach of this Agreement by the Company; or
(iv) any office relocation to a location that is more than 50 miles further from
the Executive’s primary residence. Executive’s termination shall be for “Good
Reason” if Executive provides written notice to the Company of the Good Reason
within sixty (60) days of the initial existence of the condition constituting
Good Reason, upon such notice Executive provides the Company with a period of
thirty (30) days to remedy the condition constituting Good Reason, the Company
fails to cure the Good Reason within that period, and the termination of
employment occurs within 60 days of the expiration of the cure period.



--------------------------------------------------------------------------------

(g) Change of Control. For purposes of this Agreement, a “Change of Control”
means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) that is not a stockholder of the
Company as of the date hereof becomes the “beneficial owner” (as defined under
said Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (a) are directors of the Company as of the date hereof, or
(b) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv) A sale, transfer or other disposition of all or substantially all of the
assets of the Company.

 

  10. Non-Solicitation.

During the Executive’s Employment Term, Executive, directly or indirectly,
whether as an employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venture or otherwise, will not engage,
participate or invest in any business activity anywhere in the world which
develops, manufactures or markets products or performs services which are
competitive with the products or services of the Company or products or services
which the Company has under development or which are the subject of active
planning. Executive is not prohibited from purchasing equities or derivatives in
any publicly traded any company.

For a period of twelve (12) months following the date Executive ceases to be
employed by the Company for any reason, Executive, directly or indirectly, will
not: (i) solicit, induce, influence or encourage any person to leave employment
with the Company or its resellers or distributors or (ii) solicit any of the
Company’s customers or users who were customers or users at any time during
Executive’s employment with Company or (iii) harass or disparage the Company or
its employees, clients, directors or agents.



--------------------------------------------------------------------------------

  11. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits payable under this Agreement will be considered
due or payable until and unless Executive has a “separation from service” within
the meaning of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the final regulations and any guidance promulgated under
Section 409A, as each may be amended from time to time (together,
“Section 409A”). Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s “separation from service” other than due to Executive’s
death, then any severance benefits payable pursuant to this Agreement and any
other severance payments or separation benefits, that in each case or when
considered together may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) and are otherwise
due to Executive on or within the six (6) month period following Executive’s
“separation from service” will accrue during such six (6) month period and will
instead become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s “separation from service.” All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(b) Notwithstanding anything herein to the contrary, if Executive dies following
his “separation from service” but prior to the six (6) month anniversary of the
date of his “separation from service,” then any Deferred Compensation Separation
Benefits delayed in accordance with this Section will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death, but
not later than ninety (90) days after the date of Executive’s death, and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit

(c) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under this Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted to so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition under Section 409A prior to actual payment to
Executive.

(d) Receipt of the severance payments and benefits specified in Section 9 shall
be contingent on Executive’s execution of the Release, the lapse of any
statutory period for revocation, and such Release becoming effective in
accordance with its terms within fifty-two (52) days following the termination
date. Any severance payment to which Executive otherwise would have been
entitled during such fifty-two (52) day period shall be paid by the Company in
cash and in full arrears on the fifty-third (53rd) day following Executive’s
employment termination date or such later date as is required to avoid the
imposition of additional taxes under Section 409A.



--------------------------------------------------------------------------------

  12. Written Amendment or Modification; Waiver.

Except as provided in this paragraph, this Agreement may be altered, modified,
or amended only by a writing signed by Executive and the Company’s Chief
Executive Officer expressly acknowledging that it is altering, modifying or
amending the Agreement. No modification, waiver or discharge of this Agreement
will be effective unless in writing signed by the Executive and by the Company’s
Chief Executive Officer. No waiver by either party of any condition or provision
of this Agreement shall be considered a waiver of any other condition or
provision or a waiver of the same condition or provision at another time.
Notwithstanding the foregoing, the Compensation Committee may modify this
Agreement unilaterally without the Executive’s written consent in the event
that, in the Compensation Committee’s sole discretion, a change in applicable
laws, rules or regulations necessitate (including Code Section 409A) such
modifications; however, no such modification may adversely affect any payment or
benefit to the Executive under this Agreement unless the Company provides the
Executive with a substitute payment or benefit that complies with the change in
legal requirements and is the economic equivalent of the adversely affected
payment or benefit.

 

  13. Successors and Assigns.

This Agreement shall be binding upon and benefit Executive’s heirs, executors,
administrators and other legal representatives and will be binding on and
benefit the Company, its successors and assigns. This Agreement is specific to
Executive and may not be assigned or substituted for without the express written
consent of the Company’s Chief Executive Officer, subject to the approval of the
Compensation Committee.

 

  14. Entire Agreement

This Agreement, and the attached Confidential Information Agreement, sets form
the entire agreement and understanding between the Company and Executive
relating to its subject matter, is fully integrated and supersedes all prior of
contemporaneous discussions, representations, and agreements, whether oral or in
writing, between the parties on that subject matter.

 

  15. Governing Law; Consent to Personal Jurisdiction.

This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law provisions thereof. Executive hereby expressly
consents to personal jurisdiction in the State and federal courts located in
California for any lawsuit arising from or relating to this Agreement, without
regard to his then-current residence or domicile.



--------------------------------------------------------------------------------

  16. Severability.

The invalidity or unenforceability of one or more provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect to the maximum extent of the law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

EXECUTIVE   UBIQUITI NETWORKS, INC.

/s/ Craig Foster

  By:  

/s/ Robert J. Pera

Craig Foster     Robert J. Pera Dated: February 14, 2013   Dated: February 14,
2013